Citation Nr: 0839351	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by headaches, dizziness, and blackouts.

2.  Entitlement to a rating in excess of 30 percent for an 
anxiety disorder prior to July 1, 2008. 

3.  Entitlement to a rating in excess of 10 percent for an 
anxiety disorder since July 1, 2008. 

4.  Entitlement to a rating in excess of 20 percent for 
muscular ligamentous strain and degenerative disc disease of 
the cervical spine prior to July 1, 2008. 

5.  Entitlement to a rating in excess of 10 percent for 
muscular ligamentous strain and degenerative disc disease of 
the cervical spine since July 1, 2008. 

6.  Entitlement to a rating in excess of 10 percent for 
muscular ligamentous strain and degenerative disc disease of 
the lumbar spine. 

7.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1996 and from March 1999 to May 2002.  She also had 
a period of active duty for training from January to April 
1989.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California.  During the pendency of this appeal, 
the veteran moved to Florida, and jurisdiction over his case 
was transferred to the St. Petersburg, Florida, RO.

The issues of entitlement to a rating in excess of 30 percent 
for an anxiety disorder prior to July 1, 2008, entitlement to 
a rating in excess of 10 percent for an anxiety disorder 
since July 1, 2008, and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Headaches, dizziness, and blackouts were not shown in 
service or for years thereafter, and are not related to her 
military service.

2.  Prior to July 1, 2008, the veteran's cervical spine 
disorder was not manifested by forward flexion of the 
cervical spine of 15 degrees or less; or severe limitation of 
motion; or favorable ankylosis.

3.  Since July 1, 2008, her cervical spine disorder has not 
been manifested by moderate range of motion or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

4.  Moderate limitation of motion of the lumbar spine, muscle 
spasm or loss of lateral spine motion, moderate recurring 
attacks of intervertebral disc syndrome, forward flexion of 
the lumbar spine limited to 60 degrees or less, a combined 
range of motion of the thoracolumbar spine of not greater 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, have 
not been shown.  


CONCLUSIONS OF LAW

1.  A disorder manifested by headaches, dizziness, and 
blackouts was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Prior to July 1, 2008, the criteria for a rating in 
excess of 20 percent for muscular ligamentous strain and 
degenerative disc disease of the cervical spine were not met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 
(2008); 38 C.F.R. § 4.71a, DC 5290 (2003); 38 C.F.R. § 4.71a, 
DC 5293 (2002).

3.  Since July 1, 2008, the criteria for a disability rating 
in excess of 10 percent for muscular ligamentous strain and 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5243 (2008); 38 C.F.R. 
§ 4.71a, DC 5290 (2003); 38 C.F.R. § 4.71a, DC 5293 (2002).

4.  The criteria for a disability rating in excess of 10 
percent for muscular ligamentous strain and degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, DC 5243 (2008); 38 C.F.R. § 4.71a, DC 5292, 5295 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2008).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that service connection is warranted for 
headaches, dizziness, and blackouts after an incident in 
service sometime between 1992 and 1994 when she slipped on a 
cord during field exercise training and hit her head directly 
beneath the eye on an M-16 weapon.  She has reported 
headaches and dizziness since the incident.

The service treatment records include a November 1990 record 
which noted complaints of dizziness for three weeks with 
abdominal pain and nausea that was attributed to a possible 
pregnancy or ovarian cyst.  In November 1991, she reported 
dizziness along with fever and fatigue that was assessed as a 
viral syndrome.  November and December 1999 treatment records 
noted the veteran's complaints of headaches and dizziness 
along with a dry cough and diarrhea for several days and 
assessed viral syndrome.  

In January 2002, she also complained of headaches in 
connection with a "head cold."  She was again assessed with 
a viral syndrome.  There are no complaints, treatment, or 
diagnosis with respect to blackouts in the service treatment 
records.  Therefore, the evidence does not show a chronic 
disorder manifested by headaches, dizziness, or blackouts in 
service.

The post-service medical evidence reveals that in September 
2003 the veteran was struck by a car and thrown 40-50 feet.  
She sustained a 2 cm. laceration over the left eye and 
hematoma in addition to a broken leg.  A CT scan of the head 
was normal except for left front scalp soft tissue swelling.  

The initial emergency room records showed that she denied 
loss of consciousness or headaches, but she has since 
reported loss of consciousness in connection with the 
accident.  (See January 2004 VA mental disorders examination 
report noting her report of a 3 hour loss of consciousness 
following the accident).  Nonetheless, the first recorded 
symptomatology of headaches and occasional dizziness was 
noted in a November 2003 VA new patient clinic note.

In this case, the Board emphasizes the gap in time between 
discharge from active duty service (May 2002) and initial 
reported symptoms related to headaches, etc. in November 
2003, within weeks of her post-service injury.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued headaches, etc. since active service is 
inconsistent with the other evidence of record.  Indeed, 
while she stated that her disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to headaches, etc. until after her post-
service injury.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many months following 
active duty discharge and finds her recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through her statements.

Next, there is no competent evidence of a nexus between the 
veteran's current reports of headaches, dizziness, and 
blackouts and service.  The Board has considered her 
statements asserting a relationship between her complaints 
and active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this regard, the competent evidence of record weighs 
against the claim.  The service treatment records, while 
noting complaints of headaches and dizziness several times in 
service, attributed these complaints to acute and transitory 
problems, described as a viral syndrome.  In addition, a 
November 2006 statement from the veteran's treating VA 
physician attributed her "significant daily headaches" to 
the post-service accident which injured her leg and head.  
Since there is no competent evidence of record which tends to 
show a relationship between the claimed disorder and service, 
the appeal is denied.



Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 
 
Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The veteran is service-connected for a cervical spine 
disability due to a motor vehicle accident in service in 2001 
where a car in which she was riding hit a fence at 40 miles 
per hour.  She was not treated at the scene, but sought 
medical treatment two days later after experiencing neck and 
spine pain.  She was assessed in service with neck and back 
strain.

She has appealed the initial ratings of her cervical and 
lumbar spine disabilities.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-28.  The 
Board concludes that staged ratings are not warranted beyond 
the stages for the cervical spine disability, which were set 
by the RO in an April 2008 rating decision.

The Board notes that the applicable rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board will hereafter designate 
the regulations in effect prior to the respective changes as 
the pre-amended regulations and the subsequent regulations as 
the amended regulations.

In this case, the Board considers both the pre-amended and 
amended schedular criteria because, should an increased 
rating be warranted under the amended criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-2003 (Nov. 19, 2003).

Increased Rating for Cervical Spine

As a result of a February 2006 rating decision, the veteran 
was assigned a 20 percent disability rating for muscular 
ligamentous strain and degenerative disc disease of the 
cervical spine.  An April 2008 rating decision reduced the 
cervical spine rating to 10 percent effective July 1, 2008.

With regard to the period prior to July 1, 2008, the next 
higher, 30 percent rating under the General Rating Formula 
for Disease and Injuries of the Spine, requires forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, may be rated 
separately, under an appropriate diagnostic code.  

The next higher, 40 percent rating, for intervertebral disc 
syndrome requires incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  The Board will not consider the regulatory 
amendments prior to their effective dates in September 2002 
and September 2003. 38 U.S.C.A. § 5110(g) (West 2002).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71, Plate V (2008). 

The veteran filed the current claim in October 2001.  She was 
discharged from service in May 2002.  Prior to September 26, 
2003, limitation of motion in the cervical spine was 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.71a, DC 5290 (2003).  An evaluation of 40 percent 
was assigned for severe limitation of motion.  Prior to 
September 23, 2002, intervertebral disc syndrome required 
severe, recurring attacks to warrant a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5293 (2002). 

The medical evidence, including VA examination reports in 
2001, 2005 and 2007 do not reflect forward flexion of the 
cervical spine 15 degrees or less; or severe limitation of 
motion; or favorable ankylosis; or severe, recurring attacks 
or incapacitating episodes of intervertebral disc syndrome.  

Instead, on VA examination in November 2001, the veteran 
flexed her cervical spine to 30 degrees with only "very 
minor discomfort at extremes of motion" and "without 
evidence of disability or functional impairment."  X-rays 
taken at that time revealed a normal cervical spine with 
accentuation of cervical curvature.  

On VA examination in October 2005, the veteran flexed her 
cervical spine to 30 degrees.  She reported increasing pain, 
and the examiner found that limitations in her range of 
motion were due to pain.  The examiner found "no evidence of 
weakness, fatigability, lack of coordination or dysfunction 
with repetitive use."  She had full strength and normal 
sensation.  The diagnosis included degenerative disc disease.  

On VA examination in October 2007, the veteran flexed her 
cervical spine to 45 degrees.  Repetitive testing did not 
change these results and there was no objective evidence of 
pain, fatigue, weakness, or incoordination of the spine.  She 
reported pain, for which she took Motrin, generally a 4-6 and 
occasionally a 7 on a scale of 10.  The examiner found no 
muscle spasm or ankylosis.  As range of motion was not shown 
to be "severe" (under the pre-amended regulations), or at 
15 degrees or less (under the amended criteria), a higher 
rating is not warranted for limitation of motion or ankylosis 
of the cervical spine.

Next, the veteran is not shown to have separate compensable 
neurological manifestations of intervertebral disc syndrome 
at any time during the appeal.  The examiner in October 2007 
examiner indicated that her neurological examination was 
normal with normal muscle tone and bulk throughout.
 
The veteran is also not shown to warrant a higher rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  There is no medical 
evidence showing that she has had any incapacitating 
episodes, defined by regulation as bed rest prescribed by a 
physician and treatment by a physician, during the course of 
the claim.  In addition, the VA and private treatment record 
do not show regular or frequent neck treatment over the 
course of the appeal.

In light of the above, for the period prior to July 1, 2008, 
a rating in excess of 20 percent is not warranted under DC 
5243 or under DCs 5290 or 5293.  The preponderance of the 
evidence is against a higher rating, and there is no doubt to 
be resolved.  

For the period after July 1, 2008, the veteran's cervical 
spine disability has been rated 10 percent disabling, based 
on the findings of the October 2007 VA examiner.  The next 
higher, 20 percent rating under the General Rating Formula, 
requires forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

The next higher, 20 percent rating, for intervertebral disc 
syndrome requires incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.

Prior to September 26, 2003, an evaluation of 20 percent was 
assigned for moderate limitation of motion of the cervical 
spine.  Prior to September 23, 2002, intervertebral disc 
syndrome required moderate, recurring attacks to warrant a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5293 (2002). 

The veteran has sought minimal treatment since service for 
her cervical spine disability, and there are no records of 
treatment since her 10 percent rating was made effective in 
July 2008.  However, based in the history of her cervical 
spine disability and the findings of the most recent VA 
examination in October 2007, a rating higher than 10 percent 
from July 1, 2008, is not warranted.

The 2007 VA examination results showed full flexion of the 
neck, to 45 degrees, and combined range of motion of 305 
degrees.  These findings do not support a rating higher than 
10 percent for limitation of motion.  Moreover, at the time 
of the October 2007 VA examination, there were no muscle 
spasms, normal muscle strength and bulk, no pathological 
reflexes, normal sensory examination, and negative Lasegue's 
sign.  Therefore, there is no basis for a higher rating due 
to muscle spasm or guarding, or intervertebral disc syndrome.

As the veteran reported pain throughout all ranges of motion 
during the 2007 VA examination, the DeLuca factors have been 
considered throughout the entire appeal period.  However, a 
higher rating is not warranted either before or after July 1, 
2008, even with consideration of DeLuca.  Of note, the 2007 
examiner found no objective evidence of pain on motion and 
repetitive testing values were unchanged without pain, 
fatigue, weakness, or incoordination.  

While the examiner noted that she reported give way weakness 
secondary to pain, the examiner found her strength difficult 
to assess as she had no focal weakness and showed poor effort 
on motor testing.  Based on this evidence, there is no basis 
for a higher rating after July 2008 and the appeal is denied.

Increased Rating for Lumbar Spine

As a result of a February 2006 rating decision, the veteran 
is currently assigned a 10 percent disability rating for a 
low back disability.  The next higher, 20 percent rating 
under the General Rating Formula, requires forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, may be rated 
separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71, Plate V. 

The next higher, 20 percent rating, for intervertebral disc 
syndrome requires incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  The Board will not consider these 
regulatory amendments prior to their effective dates in 
September 2002 and September 2003. 38 U.S.C.A. § 5110(g) 
(West 2002).

Under the pre-amended regulations, prior to September 26, 
2003, limitation of motion in the lumbar spine was evaluated 
in accordance with the criteria set forth in 38 C.F.R. § 
4.71a, DC 5292 (2003).  An evaluation of 20 percent was 
assigned for moderate limitation of motion.  In addition, 
lumbosacral strain was evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.71a, DC 5295 (2003).  A 
20 percent rating for that condition required muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position.

Prior to September 23, 2002, intervertebral disc syndrome 
required moderate, recurring attacks to warrant a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5293 (2002). 

The medical evidence, including VA examination reports in 
2001, 2005 and 2007 do not reflect moderate limitation of 
motion of the lumbar spine; muscle spasm or loss of lateral 
spine motion; moderate recurring attacks of intervertebral 
disc syndrome; forward flexion of the lumbar spine limited to 
60 degrees or less; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Instead, on VA examination in November 2001, the veteran 
flexed her lumbar spine to "well in excess of 100 degrees" 
and had extension "well in excess of 40 degrees."  Lateral 
flexion was to 40 degrees bilaterally, and she had normal 
posture and gait.  The examiner concluded that her 
examination was "completely normal" with "no evidence of 
disability or functional impairment."  X-rays taken at that 
time revealed no degenerative disc disease.  

On VA examination in October 2005, the veteran flexed her 
lumbar spine to 70 degrees with extension to 30 degrees.  
Lateral flexion was to 40 degrees and rotation was to 30 
degrees bilaterally.  She reported increasing pain, and the 
examiner found that limitations in her range of motion were 
due to pain.  The examiner found "no evidence of weakness, 
fatigability, lack of coordination or dysfunction" with 
repetitive use.  The diagnosis included degenerative disc 
disease at L5-S1.  

On VA examination in October 2007, the veteran flexed her 
lumbar spine to 80 degrees and had extension to 30 degrees.  
Lateral flexion and rotation was to 20 degrees.  Repetitive 
testing did not change these results and there was no 
evidence of pain, fatigue, weakness, or incoordination of the 
spine.  She reported pain, for which she took Motrin, 
generally a 4-6 and occasionally a 7 on a scale of 10.  

She also complained of stiffness, instability, and an 
unsteady gait due to residuals of her post-service leg 
fracture.  She denied bowel or bladder symptoms.  The 
examiner found no muscle spasm or ankylosis.  Therefore, 
there is no basis for a higher rating based on limitation of 
motion, muscle spasms, or for separate neurological 
pathology.

Next, the veteran is not shown to have separate compensable 
neurological manifestations of intervertebral disc syndrome 
at any time during the appeal.  The examiner in October 2007 
examiner indicated that her neurological examination was 
normal with normal muscle tone and bulk throughout.
 
The veteran is also not shown to warrant a higher rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  There is no medical 
evidence showing that she has had any incapacitating 
episodes, defined by regulation as bed rest prescribed by a 
physician and treatment by a physician, during the course of 
the claim.  In addition, the VA and private treatment record 
do not show regular or frequent low back treatment over the 
course of the appeal.

In light of the above, a rating higher than 10 percent is not 
warranted under DC 5243 or under DCs 5292 and 5295.  Even 
with consideration of the DeLuca factors, a higher rating is 
not warranted.  While the 2007 examination report noted 
subjective complaints of pain throughout the ranges of motion 
of the lumbar spine, the examiner found no objective pain 
symptoms.  

As noted above, the examiners have consistently found mild 
low back disability which was not worsened by repetitive 
movements or manifested by fatigue, weakness, or 
incoordination.  The preponderance of the evidence is against 
a higher rating, and there is no doubt to be resolved.  

With respect to both claims, the veteran has been unemployed 
since service.  See February 2004 VA Form 21-8940.  
Therefore, the Board has considered whether referral for 
extraschedular rating is necessary.  38 C.F.R. § 3.321(b)(1).  
Criteria which warrant extraschedular consideration include 
evidence of frequent hospitalization or marked interference 
with employment associated with the service-connected 
disability.

The Board does not find, however, that referral for 
consideration of an extraschedular rating is warranted 
because the preponderance of the evidence reveals that the 
veteran's cervical spine and low back disability have not 
caused marked interference with employment or frequent 
periods of hospitalization.  

A review of the record shows that she has never been 
hospitalized for a neck or low back problems.  In addition, a 
2006 statement from the veteran's treating physician reveals 
that she is unemployable due to residuals from a serious 
post-service accident, namely residuals of a broken leg and 
headaches.  Thus, the preponderance of the evidence shows 
that her service-connected disabilities do not warrant 
referral for an extraschedular evaluation.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's cervical and lumbar spine claims arise from her 
disagreement with the initial evaluations following the 
grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
treatment records, and she was afforded three VA examinations 
in 2001, 2005, and 2007.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

With regard to the service connection claim for 
headaches/dizziness/blackouts, the VCAA duty to notify was 
satisfied by way of a letter sent to the veteran in February 
2003 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed her of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence.    

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2007, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  The case was thereafter readjudicated in 
an October 2007 SSOC.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records.  Further, 
the veteran submitted private treatment records.  Moreover, 
given the absence of in-service evidence of chronic 
manifestations of the disorders claimed on appeal and no 
competent evidence of a nexus between service and the 
veteran's claim, a remand for a VA examination for the 
service-connection claim would unduly delay resolution.  

Moreover, she underwent VA examinations for the increased 
rating claims in November 2001, October 2005, and October 
2007.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a disorder manifested by headaches, 
dizziness, and blackouts is denied.

A rating in excess of 20 percent prior to July 1, 2008, for 
service-connected muscular ligamentous strain and 
degenerative disc disease of the cervical spine is denied.

A rating in excess of 10 percent since July 1, 2008, for 
service-connected muscular ligamentous strain and 
degenerative disc disease of the cervical spine is denied.

A rating in excess of 10 percent for muscular ligamentous 
strain and degenerative disc disease of the lumbar spine is 
denied.


REMAND

With regard to the initial ratings for an anxiety disorder 
and TDIU, a remand is warranted for further development and 
for due process reasons.  

After the case was certified to the Board in November 2007, 
in June 2008 the Board received a copy of a VA outpatient 
psychiatry treatment note.  As the treatment record was 
prepared in June 2008, it appears that there was good cause 
for the delay in associating it with the record on appeal.  
38 C.F.R. § 20.1304(b) (2008).  Regardless, the documents are 
considered to be in the constructive possession of the VA.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The newly submitted evidence is relevant to the anxiety 
disorder issues, to include TDIU; however, the veteran has 
not waived RO consideration of this additional evidence.  
Thus, remanding this issue for AOJ consideration of such 
evidence is necessary.  See 38 C.F.R. § 20.1304(c) (2008).  
Accordingly, these records are remanded to the RO for initial 
review.  Id.  

In addition, any VA treatment records which have been 
developed since June 2008 and are relevant to these claims 
should be associated with the claims folders. 

The Board also finds that another VA examination with a 
medical opinion is necessary with regard to the anxiety 
disorder and TDIU claims.  An April 2004 behavioral health 
intake record diagnosed the veteran with PTSD.  The report 
summarized that:

anxiety began during her work as a 
corrections officer and significantly 
worsened subsequent to a MVA [motor 
vehicle accident] in which she was 
dragged 50 feet and sustained an open 
head injury and wounds to the legs and 
wrists.  Current sx [symptoms] appear to 
meet criteria for PTSD, with primary 
stressor her recent MVA (prior sx of 
anxiety related to work as correctional 
officer appear subthreshold for PTSD dx).

In addition, a January 2004 VA mental disorders examination 
report summarized that "her pre-existing anxiety condition 
has been aggravated by the trauma of the [2003] accident."  

These two VA records suggest a relationship between the 
veteran's service-connected anxiety and PTSD or anxiety due 
to a post-service MVA.  Accordingly, a medical opinion is 
necessary which specifically addresses any relationship 
between the veteran's service-connected anxiety and residuals 
of her 2003 accident, including anxiety and PTSD.

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that VA regulations require that when the symptoms 
and/or degree of impairment due to a veteran's service-
connected psychiatric disability, here anxiety, cannot be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., PTSD, VA must consider all psychiatric symptoms in the 
adjudication of the claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent VA records 
developed since June 2008, including 
records from the Loma Linda VA Medical 
Center or any other VA facility 
identified by the veteran.

2.  Schedule an examination to assess the 
nature and severity of the veteran's 
service-connected anxiety disorder.  

*	As to each aspect of the veteran's 
psychiatric symptomatology, the 
examiner should offer an opinion as 
to whether it is at least as likely 
as not that her symptomatology can 
be attributed to a service-connected 
anxiety disorder, or whether it is 
more likely that part or all of her 
symptoms can be attributed to a 
nonservice-connected disorder, 
including PTSD or other residuals of 
an intercurrent MVA injury in 2003.  

*	The examiner should state whether it 
is possible to separate the effects 
of the service-connected condition 
from any nonservice-connected 
condition.  If it is possible to 
separate the effects of the service-
connected anxiety disorder from any 
nonservice-connected condition, 
provide an opinion as to whether it 
is at least as likely as not that 
any nonservice-connected disorder, 
like PTSD, is proximately due to the 
service-connected anxiety condition.

*	The examiner is requested to provide 
an opinion as to impact of the 
service-connected psychiatric 
disorder on the veteran's 
employability.  If she is found to 
be unemployable, the examiner is 
requested to provide an opinion as 
to whether such unemployability is 
due in whole or in part to her 
service-connected disabilities, as 
opposed to any nonservice-connected 
disabilities.

The claims files must be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

3.  Readjudicate the veteran's claims.  
If any of the benefits sought on appeal 
remain denied, she and her representative 
should be issued an SSOC which addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  She should be given 
the opportunity to respond to the SSOC 
before the case is returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


